Case 2:18-cv-13120-AJT-DRG ECF No. 10 filed 11/28/18        PageID.327    Page 1 of 4



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN

VERSA PRO GROUP, LLC,

               Plaintiff
                                              Case No. 2:18-CV-13120-AJT-DRG
                                              Hon. Arthur J. Tarnow
v.

LINTECH GLOBAL, INC.,

               Defendant.


     JOINT DISCOVERY PLAN AND PROPOSED SCHEDULING ORDER

         NOW COME Plaintiff Versa Pro Group, LLC (“Versa Pro”) and Defendant

LinTech Global, Inc. (“LinTech”), through their undersigned counsel and submit

this Joint Discovery Plan following their meeting held between counsel pursuant to

Fed. R. Civ. P. 26(f).

         (A)   The parties will exchange the information required by Fed. R. Civ. P.

26(a)(1) by December 28, 2018

         (B)   Anticipated Scope of Discovery. Discovery will be required on the

following topics: (1) the allegations in VersaPro’s Complaint; (2) the damages

claimed by VersaPro; (3) LinTech’s defenses to VersaPro’s claims.

         (C)   The parties are not currently aware of any issues about disclosure,

discovery, or preservation of electronically stored information (“ESI”). To the extent

that the disclosure of ESI is required, the producing party shall, absent objection

{7777082: }
Case 2:18-cv-13120-AJT-DRG ECF No. 10 filed 11/28/18             PageID.328   Page 2 of 4



and/or assertion of privilege, produce such documents in searchable pdf format

which shall be accompanied by a load file containing searchable text and metadata.

Specific documents in native format will be produced upon request.

         (D)   The parties are unaware of any issues about claims of privilege or of

protection as trial-preparation materials. The parties will agree on a procedure to

assert these claims after production and anticipate including their agreement under

Fed. R. Evid. 502 in an agreed Protective Order.

         (E)   The parties agree to the limitations imposed on discovery under the

Federal Rules of Civil Procedure and by local rule, unless otherwise stated herein or

to redress unforeseen circumstances.

         (F)   The parties anticipate agreeing to and submitting a stipulated protective

order under Fed. R. Civ. P. 26(C).

         (A)   The parties jointly propose to the Court the following Discovery Plan:


                    EVENT                            PROPOSED DEADLINE

    Initial Disclosures under Fed. R. Civ.
                                                 January 7, 2019
    P. 26(a)(1)(A)

    Expert Witness List and Disclosure
                                                 July 12, 2019
    under Fed. R. Civ. P. 26(a)(2)

    Rebuttal Expert Witness List and
    Disclosure under Fed. R. Civ. P.             August 16, 2019
    26(a)(2)

    Fact and Expert Discovery Cut-Off            September 13, 2019

{7777082: }                                  2
Case 2:18-cv-13120-AJT-DRG ECF No. 10 filed 11/28/18            PageID.329     Page 3 of 4




    Motions filed by (other than trial
    motions in limine). Motion practice          November 22, 2019
    will be governed by Local Rule 7.1.

                                                 One week before final pretrial
    Joint Final Pretrial Order
                                                 conference

    Settlement Conference (before district
                                                 Date to be set by Court
    judge)

    Final Pretrial Conference                    Date to be set by Court.

    Trial (jury)                                 Date to be set by the Court




Respectfully Submitted,


 BY: /s/ Brian B. Brown                      BY: /s/ James J. Boutrous, II
 BRIAN B. BROWN (P62733)                     JAMES J. BOUTROUS, II (P53710)
 STEVEN SUSER (P52940)                       MARK W. STEINER (P78817)
 CARLSON, GASKEY & OLDS, P.C.                39533 Woodward Ave., Suite 318
 400 West Maple Road, Suite 350              Bloomfield Hills, MI 48304
 Birmingham, MI 48009                        (248) 646-5070
 248-988-8360                                jboutrous@mcdonaldhopkins.com
 bbrown@cgolaw.com                           msteiner@mcdonaldhopkins.com
 ssusser@cgolaw.com
                                             Counsel for Defendant
 Counsel for Plaintiff




{7777082: }                                  3
Case 2:18-cv-13120-AJT-DRG ECF No. 10 filed 11/28/18       PageID.330    Page 4 of 4



                          CERTIFICATE OF SERVICE

      I certify that on November 28, 2018, I electronically filed the foregoing paper

with the Clerk of the Court using the ECF system which will send notification of

such filing to all attorneys of record.


                                             CARLSON, GASKEY & OLDS, P.C.

Dated: November 28, 2018                     By: /s/ Brian B. Brown
                                                Brian B. Brown (P62733)
                                                400 W. Maple, Suite 350
                                                Birmingham, MI 48009
                                                Phone: (248) 988-8360
                                                Fax: (248) 988-8363
                                                bbrown@cgolaw.com




                                                                                   1
